PER CURIAM:
Bernard J. Peters, pro se, appeals from a judgment of the United States District Court for the Southern District of New York, Gerard L. Goettel, Judge, affirming a judgment of the United States Bankruptcy Court for the Southern District of New York, Howard Schwartzberg, Judge, which held that fees owed to attorney Hennen-hoeffer for his representation of Peters’ son were in the nature of support and thus nondischargeable debts within the meaning of 11 U.S.C. § 523(a)(5) (1988). Substantially for the reasons set forth in Judge Goettel’s opinion, 133 B.R. 291 (S.D.N.Y.1991), including his reliance on In re Spong, 661 F.2d 6, 9 (2d Cir.1981) (“An award of attorney’s fees may be essential to a spouse’s ability to sue or defend a matrimonial action and thus a necessary under the law. ... [Dischargeability must be determined by the substance of the liability rather than its form.”), we affirm.